                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-00655-STV

ROBERT A. NAPPI,

       Plaintiff,

v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security,

     Defendant.
______________________________________________________________________

                                ORDER
______________________________________________________________________

Magistrate Judge Scott T. Varholak

       This matter is before the Court on Plaintiff Robert A. Nappi’s Complaint seeking

review of the Commissioner of Social Security’s decision denying Plaintiff’s application

for disability insurance benefits (“DIB”) under Title II of the Social Security Act (“SSA”), 42

U.S.C. § 401 et seq. [#1] The parties have both consented to proceed before this Court

for all proceedings, including the entry of final judgment, pursuant to 28 U.S.C. § 636(c)

and D.C.COLO.LCivR 72.2.            [#14]    The Court has jurisdiction to review the

Commissioner’s final decision pursuant to 42 U.S.C. § 405(g). This Court has carefully

considered the Complaint [#1], the Social Security Administrative Record [#10], the

parties’ briefing [##17-19], and the applicable case law, and has determined that oral

argument would not materially assist in the disposition of this appeal. For the following

reasons, the Court REVERSES the Commissioner’s decision and REMANDS for further

proceedings.
I.     LEGAL STANDARD

       A.     Five-Step Process for Determining Disability

       The Social Security Act defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.”1 42 U.S.C. §

423(d)(1)(A); Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007). “This twelve-month

duration requirement applies to the claimant’s inability to engage in any substantial gainful

activity, and not just his underlying impairment.” Lax, 489 F.3d at 1084. “In determining

whether an individual’s physical or mental impairment or impairments are of a sufficient

medical severity that such impairment or impairments could be the basis of eligibility . . .,

the Commissioner [ ] shall consider the combined effect of all of the individual’s

impairments without regard to whether any such impairment, if considered separately,

would be of such severity.” 42 U.S.C. § 423(d)(2)(B).

       “The Commissioner is required to follow a five-step sequential evaluation process

to determine whether a claimant is disabled.” Hackett v. Barnhart, 395 F.3d 1168, 1171

(10th Cir. 2005). The five-step inquiry is as follows:

       1. The Commissioner first determines whether the claimant’s work activity, if any,
          constitutes substantial gainful activity;




1“Substantial gainful activity” is defined in the regulations as “work that (a) [i]nvolves doing
significant and productive physical or mental duties; and (b) [i]s done (or intended) for pay
or profit.” 20 C.F.R. § 404.1510; see also 20 C.F.R. § 404.1572.
                                               2
       2. If not, the Commissioner then considers the medical severity of the claimant’s
          mental and physical impairments to determine whether any impairment or
          combination of impairments is “severe;” 2

       3. If so, the Commissioner then must consider whether any of the severe
          impairment(s) meet or exceed a listed impairment in the appendix of the
          regulations;

       4. If not, the Commissioner next must determine whether the claimant’s residual
          functional capacity (“RFC”)—i.e., the functional capacity the claimant retains
          despite his impairments—is sufficient to allow the claimant to perform his past
          relevant work, if any;

       5. If not, the Commissioner finally must determine whether the claimant’s RFC,
          age, education and work experience are sufficient to permit the claimant to
          perform other work in the national economy.

See 20 C.F.R. § 404.1520(a)(4); Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir.

2005); Bailey v. Berryhill, 250 F. Supp. 3d 782, 784 (D. Colo. 2017). The claimant bears

the burden of establishing a prima facie case of disability at steps one through four, after

which the burden shifts to the Commissioner at step five to show that the claimant retains

the ability to perform work in the national economy. Wells v. Colvin, 727 F.3d 1061, 1064

n.1 (10th Cir. 2013); Lax, 489 F.3d at 1084. “A finding that the claimant is disabled or not

disabled at any point in the five-step review is conclusive and terminates the analysis.”

Ryan v. Colvin, 214 F. Supp. 3d 1015, 1018 (D. Colo. 2016) (citing Casias v. Sec’y of

Health & Human Servs., 933 F.2d 799, 801 (10th Cir. 1991)).

       B.     Standard of Review

       In reviewing the Commissioner’s decision, the Court’s review is limited to a

determination of “whether the Commissioner applied the correct legal standards and

whether her factual findings are supported by substantial evidence.” Vallejo v. Berryhill,


2 The regulations define severe impairment as “any impairment or combination of
impairments which significantly limits [the claimant’s] physical or mental ability to do basic
work activities.” 20 C.F.R. §§ 404.1520(c).
                                              3
849 F.3d 951, 954 (10th Cir. 2017) (citing Nguyen v. Shalala, 43 F.3d 1400, 1402 (10th

Cir. 1994)).    “With regard to the law, reversal may be appropriate when [the

Commissioner] either applies an incorrect legal standard or fails to demonstrate reliance

on the correct legal standards.” Bailey, 250 F. Supp. 3d at 784 (citing Winfrey v. Chater,

92 F.3d 1017, 1019 (10th Cir.1996)).

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion. It requires more than a scintilla, but less than

a preponderance.” Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (quoting Lax,

489 F.3d at 1084). “Evidence is not substantial if it is overwhelmed by other evidence in

the record or constitutes mere conclusion.” Grogan, 399 F.3d at 1261-62                (quoting

Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992)).                 The Court must

“meticulously examine the record as a whole, including anything that may undercut or

detract from the [Commissioner’s] findings in order to determine if the substantiality test

has been met.’” Flaherty v. Astrue, 515 F.3d 1067, 1070 (10th Cir. 2007) (quotation

omitted). The Court, however, “will not reweigh the evidence or substitute [its] judgment

for the Commissioner’s.” Hackett, 395 F.3d at 1172.

II.    BACKGROUND

       Plaintiff was born in 1964. [AR 133] 3 Plaintiff completed high school and a little

bit of college. [AR 32] Plaintiff can communicate in English. [AR 160] On or about March

26, 2015, Plaintiff filed a Title II application for DIB. [AR 133-34; see also 158-59] Plaintiff

claimed a disability onset date of June 1, 2011. [AR 133, 158] Thus Plaintiff was 56




3All references to “AR” refer to the sequentially numbered Social Security Administrative
Record filed in this case. [#10]
                                               4
years old at the time of the alleged onset. [See id.] Plaintiff claims disability based upon

the following impairments: degenerative disc disease, hearing problems, and post-

traumatic stress disorder (“PTSD”). [AR 161] Plaintiff worked as an installer of epoxy

castings from 2000 through the alleged onset date. [AR 162] Plaintiff had some sporadic

work since the alleged onset date, but stated that he had to leave that work because he

could not keep up physically. [AR 35]

       A.     Medical Background

       Plaintiff suffers from several physical ailments. 4 He testified that he has lower back

pain and sciatica. [AR 49] Every few months, Plaintiff will throw his back out and then is

incapacitated for approximately three days. [Id.] Medical records reveal mild or moderate

degenerative changes in Plaintiff’s wrist, hip, and spine. [AR 22 (collecting records)]

Physical examinations have revealed tenderness of the lumbar spine and sacroiliac (“SI”)

joint, as well as decreased sensation in the right upper extremity, decreased range of

motion in the lumbar spine, and a mildly antalgic gait. [Id.] Plaintiff has limited dexterity

in his left, dominant hand, due to sequelae from a cat bite and subsequent infection. [AR

21] Plaintiff also has hepatitis C. [Id.]

       In addition to these physical ailments, Plaintiff also suffers from PTSD, depression,

polysubstance abuse disorder, and anxiety disorder. [AR 17] Plaintiff’s PTSD was the

result of his military service and time in Vietnam. [AR 45-46] Records from the Denver

Veterans Affairs Medical Center (“VAMC”) characterize Plaintiff’s PTSD as “chronic.” [AR

209, 217, 222] Plaintiff received mental health treatment at the VAMC in 2012 and 2013.




4
 Because the ALJ’s error occurred in assessing Plaintiff’s mental impairments, the Court
only briefly describes Plaintiff’s physical impairments and limitations.
                                              5
[AR 300-12] In treatment, Plaintiff endorsed flashbacks and hyperarousal symptoms, and

explained that he was “always wary and on guard.” [AR 307] He explained that he was

“guilt ridden from his covert operations” [id.], and he wept while talking about his combat

experience [AR 309]. He indicated that he self-medicated with drugs and alcohol [AR

306], and the medical records reflect a history of alcohol and drug abuse, including

marijuana and cocaine usage [AR 207, 221, 303]. A mental health evaluation note from

November 14, 2012 indicates that Plaintiff exhibited symptoms of a major mental illness.

[AR 307]

      B.      Procedural History

      Plaintiff’s application for DIB was initially denied on August 25, 2015. [AR 75] On

September 4, 2015, Plaintiff filed a request for a hearing before an ALJ.      [AR 78] A

hearing was held before ALJ Scott Bryant on June 27, 2017, at which Plaintiff and

vocational expert (“VE”) Martin Rauer both testified. [AR 29-63, 189] Plaintiff was

represented by counsel. [AR 29-55]

      On September 28, 2017, the ALJ issued a decision denying Plaintiff benefits. [AR

15-25] Plaintiff timely requested a review of that decision by the Appeals Council [AR 9],

which denied his request for review on January 19, 2018 [AR 1-3]. Plaintiff timely filed an

appeal with this Court on March 20, 2018. [#1] Because the Appeals Council denied

Plaintiff’s appeal, the ALJ’s decision is the final decision of the Commissioner for

purposes of this appeal. See 20 C.F.R. § 404.981.

      C.     The ALJ’s Decision

      The ALJ denied Plaintiff’s applications for DIB after evaluating the evidence

pursuant to the five-step sequential evaluation process. [AR 15-25] At step one, the ALJ



                                            6
determined that Plaintiff had not engaged in substantial gainful activity between June 1,

2011, the alleged onset date, and March 31, 2014, the date of last insured. [AR 17] At

step two, the ALJ found that Plaintiff had the following severe impairments: degenerative

disc disease, degenerative changes of the hip, peripheral neuropathy, and fibrosis of the

liver with associated hepatitis C. [AR 17-19] At step three, the ALJ concluded that Plaintiff

does not have an impairment or combination of impairments that meets or medically

exceeds the severity of one of the listed impairments in the appendix of the regulations.

[AR 20]

       Following step three, the ALJ determined that Plaintiff retained the RFC to perform

“medium work” as defined in 20 C.F.R. § 404.1567(c), but with the following limitations:

       [Plaintiff] can perform work requiring up to one year of time to learn
       techniques, acquire information, and develop the facility needed for an
       average job performance; can frequently handle, finger, and feel with the
       dominant left upper extremity; is limited to standing and walking for six hours
       out of an eight hour workday and sitting for six hours out of an eight hour
       work day; however, every two hours he must have a break of at least five
       minutes. [Plaintiff] cannot have exposure to ropes, ladders, or scaffolds;
       can occasionally climb ramps and stairs; and can frequently stoop, kneel,
       crouch, and crawl.

[Id. (emphasis omitted)]

       At step four, the ALJ found that Plaintiff could perform past relevant work as a

construction worker as he performed that job. [AR 24] In reaching that conclusion, the

ALJ agreed with the VE’s testimony that “someone with [Plaintiff’s] vocational profile and

[RFC] would be capable of performing [Plaintiff’s] past relevant work as a construction

worker as that job was actually performed.” [Id.] Accordingly, the ALJ determined that

Plaintiff was not under a disability from June 1, 2011 through March 31, 2014, the date of

last insured. [AR 25]



                                             7
III.   ANALYSIS

       Plaintiff raises two challenges to the ALJ’s decision on appeal. First, Plaintiff

contends that the ALJ erred by failing to consider all of Plaintiff’s medically determinable

impairments, particularly his mental health impairments, in the RFC analysis. [#17 at 4-

8] Second, Plaintiff argues that the ALJ erred by relying on his own determinations in

assessing Plaintiff’s mental health when further development of the record was required.

[Id. at 8-10] Because the Court agrees that the ALJ erred by failing to consider Plaintiff’s

mental health impairments at stage four of the analysis, and that such failure requires

reversal and remand, the Court does not reach Plaintiff’s alternative argument.

       A.     The ALJ’s Consideration of Plaintiff’s Medically Determinable
              Impairments

       As explained above, at step two, the Commissioner determines whether a claimant

has any severe physical or mental impairments. Williams v. Bowen, 844 F.2d 748, 750

(10th Cir. 1988). “To find a ‘severe’ impairment at step two requires only a threshold

showing that the claimant’s impairment has ‘more than a minimal effect on [her] ability to

do basic work activities.’” Covington v. Colvin, 678 F. App’x 660, 664 (10th Cir. 2017)

(quoting Williams, 844 F.2d at 751). When evaluating the severity of mental impairments,

the Commissioner follows a two-part analysis. Wells, 727 F.3d at 1068 (citing 20 C.F.R.

§§ 404.1520a(a), 416.920a(a)). First, the ALJ must decide whether the claimant has a

medically determinable mental impairment. Id. (citing 20 C.F.R. §§ 404.1520a(b)(1),

416.920a(b)(1)). Next, the ALJ “must . . . rate the degree of the functional limitation

resulting from” any such impairments “in four broad functional areas:” understand,




                                             8
remember or apply information; interact with others; concentrate, persist, or maintain

pace; and adapt or manage oneself. Id.; 20 C.F.R. §§ 404.1520a(c)(3), 416.920a(c)(3). 5

       Here, at step two, the ALJ concluded that Plaintiff’s medically determinable mental

impairments included PTSD, depression, polysubstance abuse disorder, and anxiety

disorder. [AR 17] The ALJ concluded that these mental impairments caused: (1) no

limitation in memory, understanding, or applying information; (2) mild limitation in

Plaintiff’s ability to interact with others; (3) mild limitation in concentration, persistence, or

completing tasks; and (4) no limitation in Plaintiff’s ability to adapt or manage himself.

[AR 19] In reaching that conclusion, the ALJ gave “great weight” to the opinion of the

state agency psychologist, who reviewed the file and opined that Plaintiff had “mild

limitation in sustaining concentration, persistence and pace and social functioning, and

no limitation in any other area of functioning.” [AR 18] At step two, the ALJ concluded

that Plaintiff’s mental impairments “did not cause more than minimal limitation in the

claimant’s ability to perform basic mental work activities and were therefore non[-]severe.”

[AR 17-18]

       That conclusion at step two, however, should not have ended the ALJ’s analysis

of Plaintiff’s mental impairments. Even if the ALJ ultimately finds “that a claimant’s

medically determinable mental impairments are ‘not severe,’” he generally must “further

consider and discuss them as part of his [RFC] analysis at step four.” Wells, 727 F.3d at

1064 (citing 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2)).                In other words, “the



5 Effective January 17, 2017, the regulations were updated, slightly modifying the four
functional areas in effect at the time of the Wells decision. See Revised Medical Criteria
for Evaluating Mental Disorders, 81 Fed. Reg. 66,138-01 (Sept. 26, 2016). Accordingly,
the ALJ applied the four functional areas from the modified versions of 20 C.F.R. §§
404.1520a(c)(3) and 416.920a(c)(3) in conducting his analysis.
                                                9
Commissioner’s procedures do not permit the ALJ to simply rely on his finding of non-

severity as a substitute for a proper RFC analysis.” 6 Id. at 1065 (citing SSR 96-8p, 1996

WL 374184, at *4 (July 2, 1996)).

       Here, the ALJ’s analysis violated this prohibition. Following step two, the ALJ’s

only mention of Plaintiff’s mental impairments is in a paragraph summarizing Plaintiff’s

history of medical impairments:

       [Plaintiff] has not used drugs since about 2009. He got caught using
       cocaine. [Plaintiff] currently takes 10MG of oxycodone a day. He eats
       marijuana edibles at night. [Plaintiff] has PTSD from traumatic war
       experiences. He was in Vietnam in 1974.

[AR 21] But, the ALJ did not discuss how Plaintiff’s PTSD and polysubstance abuse

disorder impacted the RFC, and did not even mention Plaintiff’s depression and anxiety

disorder. “Without any discussion of Plaintiff’s [mental impairments] in [his] RFC, the

court cannot conclude that the ALJ properly considered th[ese] impairment[s], singly and

in combination with [Plaintiff’s] other impairments, thereby necessitating remand of this

matter to the ALJ.” 7 Berg v. Berryhill, No. 16-cv-02718-NYW, 2018 WL 276280, at *9 (D.




6 Notwithstanding the general rule, an ALJ may “of course, find at step two that a medically
determinable impairment posed no restriction on the claimant’s work activities.” Wells,
727 F.3d at 1065 n.3 (citing 20 C.F.R. §§ 404.1520a(c)(4), 416.920a(c)(4)). Such a
finding that the claimant has no limitation in any of the four functional areas “obviate[s]
the need for further analysis at step four.” Id. But, here, as detailed above, the ALJ found
that Plaintiff’s mental impairments caused mild limitations in two of the four functional
areas [AR 19], and thus further analysis was required at step four.
7 Nor does it suffice for the ALJ to simply parrot the statement that he “has considered all

symptoms and the extent to which these symptoms can reasonably be accepted as
consistent with the objective medical evidence and other evidence” [AR 20]. Willcoxon v.
Berryhill, No. 17-cv-01248, 2018 WL 2998894, at *3 (D. Colo. June 15, 2018) (“[The
ALJ’s] boilerplate statement that he ‘considered all symptoms’ when formulating the RFC
is not enough to remedy his failure to actually discuss [the plaintiff’s] alleged mental
disorders.”); Berg v. Berryhill, No. 16-cv-02718-NYW, 2018 WL 276280, at *9 (D. Colo.
Jan. 3, 2018) (finding it insufficient for “the ALJ to merely state, ‘the undersigned has
                                            10
Colo. Jan. 3, 2018). See also Trujillo v. Soc. Sec. Admin., No. 17-cv-1590-WJM, 2018

WL 4599690, at *5 (D. Colo. Sept. 25, 2018) (finding error and reversing where ALJ gave

great weight to medical opinion finding mild limitations in concentration, persistence, and

pace at step two, yet failed to address those limitations in the step four RFC analysis);

Troe v. Berryhill, No. 16-cv-02794-MEH, 2017 WL 2333101, at *8 (D. Colo. May 30, 2017)

(finding error and reversing where evidence of non-severe mental impairment existed, but

ALJ did not discuss those impairments after step two); Prosser v. Colvin, No. 14-cv-

01964-RM, 2015 WL 5996376, at *6 (D. Colo. Oct. 14, 2015) (finding reversible error

where ALJ found medically determinable, but non-severe mental impairments, then failed

to discuss those mental impairments in her RFC analysis); Garcia v. Colvin, No. 13-cv-

01353-RBJ, 2014 WL 3953139, at *9 (D. Colo. Aug. 13, 2014) (ALJ’s finding that plaintiff

had some medically determinable mental issues that caused mild impairment “required

the ALJ to include those impairments in his RFC analysis.”).

      The Commissioner argues that the ALJ “considered [Plaintiff’s PTSD] in addition

to Plaintiff’s physical impairments to find that he could perform a reduced range of

medium work that could be learned in one year or less and to find that Plaintiff could

return to his former job as a foreman.” [#18 at 5] Similarly, the Commissioner argues

that the ALJ’s finding of “mild limitation” does not necessarily equate to a specific

functional limitation in the RFC finding. [Id. at 7] The problem, however, is that the ALJ

does not provide any explanation for how he concluded that Plaintiff’s mild limitations did

not impact the RFC, such that Plaintiff could perform a reduced range of medium work.




thoroughly considered and factored in all of the above medically determinable
impairments . . . when formulating the [RFC] set forth in this decision’”).
                                            11
And although the Court does not demand “technical perfection” by the Commissioner, the

ALJ’s decision must allow the Court to “follow the adjudicator’s reasoning . . . and [ ]

determine that correct legal standards have been applied.” Keyes-Zachary v. Astrue, 695

F.3d 1156, 1166 (10th Cir. 2012). The ALJ’s decision does not allow the Court to conduct

such an analysis, and therefore the Court must reverse the ALJ’s decision.

       B.     Plaintiff’s Request for Remand with an Immediate Award of Benefits

       Plaintiff requests that the Court “[f]ind that plaintiff is entitled to disability benefits

under the provisions of the [SSA].” [#17 at 10] “Outright reversal and remand for

immediate award of benefits is appropriate when additional fact finding would serve no

useful purpose.” Sorenson v. Bowen, 888 F.2d 706, 713 (10th Cir. 1989) (quotation

omitted). Where, as here, “the record on appeal is unclear as to whether the ALJ applied

the appropriate standard by considering all the evidence before him, the proper remedy

is reversal and remand.” Baker v. Bowen, 886 F.2d 289, 291 (10th Cir. 1989). The Court

thus declines Plaintiff’s request that the Court find he is entitled to benefits.

IV.    CONCLUSION

       Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that the

decision of the Commissioner that Plaintiff is not disabled is REVERSED and this matter

is REMANDED for further proceedings consistent with this Order.



DATED: November 14, 2018                            BY THE COURT:

                                                    s/Scott T. Varholak
                                                    United States Magistrate Judge




                                               12
